DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statements (IDSs) submitted were timely filed. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner. 

Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in this Office action.
There are no limitations deemed to invoke 35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-30 are rejected under pre-AIA  35 U.S.C. 112, first paragraph, for failing the written description requirement.

In claim 1, the limitation recited as “a fan case surrounding the fan to define a bypass duct” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the disclosed fan case 88 is depicted as forward of the fan blades 92,92A,92B (Figures 2-4) and/or forward of bypass passage B (Figure 1), and only nacelle 80 is shown as both surrounding the fan blades 92,92A,92B and defining the bypass passage / duct B (note: “a nacelle” is claimed separately from the instant “a fan case”). Due to an identical instance, this rejection also applies to claim 18. Due to dependency, this rejection also applies to claims 2-17 and 19-30.

In claim 1, the limitation recited as “a portion of the fan case is forward of the leading edges of the fan blades” in combination with the antecedent limitation “a fan case surrounding the fan to define a bypass duct” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. According to MPEP 2163 (I)(A), issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. In the instant case, the disclosed fan case 88, which is depicted as forward of the fan blades 92,92A,92B (Figures 2-4), does not surround the fan blades and/or define the bypass passage / duct B. Only nacelle 80 is shown as both surrounding the fan blades 92,92A,92B and defining the bypass passage / duct B (note: “a nacelle” is claimed separately from the instant “a fan case”). Due to an identical instance, this rejection also applies to claim 18. Due to dependency, this rejection also applies to claims 2-17 and 19-30.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-30 are rejected under pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.

In claim 1, the limitation recited as “a greatest value of L corresponds to a value of L/D that is at most 0.45, and a smallest value of L corresponds to a value of L/D that is at least 0.20” renders the claim indefinite since it is not in agreement with the antecedent limitation “a dimensional relationship of L/D is between 0.30 and 0.40”. In order to permit proper examination, the recitation “a dimensional relationship of L/D is between 0.30 and 0.40” is ignored. Due to dependency, this rejection also applies to claims 2-17.

In claim 6, the term “approximately” is a relative term which renders the claim indefinite since it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Due to an identical instance, this rejection also applies to claim 15.

In claim 14, the limitation recited as “the geared architecture is a planetary gear system” renders the claim indefinite since “planetary gear system” is synonymous with “epicyclical gear system” (recited in parent claim 4), and whereas these limitations are presented as distinct from each other, thereby rendering indefinite the limiting effect of this recitation. Due to an identical instance, this rejection also applies to claims 17 and 23. Due to dependency, this rejection also applies to claims 24-27.

In claim 18, the limitation recited as “the dimension L is different at a plurality of locations on the inlet portion, and the leading edge on the inlet portion is further from the second reference plane near the top of the engine assembly than it is near the bottom of the engine assembly” renders the claim indefinite in light of the antecedent limitation “a forward edge on the inlet portion in a second reference plane”, which establishes “second reference plane” as coincident with “inlet portion”. In order to permit proper examination, this instance of “second reference plane” is considered as --first reference plane. Due to dependency, this rejection also applies to claims 19-30.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 15, 16, 18-20, 23, and 28-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Howe et al. (D. C. Howe and T. A. Wynosky, Energy Efficient Engine Program Advanced Turbofan Nacelle Definition Study, NASA Report CR-1/4942, May 1985; hereafter referred to as Howe; see IDS submission) in view of Wilfert (G. Wilfert, Geared Fan, taken from Aero-Engine Design: From State of the Art Turbofans Towards Innovative Architectures, Lecture Series 2008-03, von Karman Institute for Fluid Dynamics; see IDS submission), Grabowski et al. (US 2010/0162683 - hereafter referred to as Grabowski; see IDS submission), and McConachie et al. (US 5,915,403 - hereafter referred to as McConachie; see IDS submission).

In reference to claim 1 (as best understood)
Howe discloses:
A gas turbine engine assembly comprising:
a fan section (see Figure 4.2-5 on page 14) including a fan (i.e., that having the identified “fan blades”) and a fan case (i.e., an arbitrarily defined radially inner portion of the identified “nacelle” that extends from immediately forward of the identified “fan blades” to axially coincident with the identified “bypass duct”) surrounding the fan to define a bypass duct (see Figure 4.2-5 on page 14), the fan including a plurality of fan blades (i.e., the elements having the dimension DFAN - see Figure 4.2-5 on page 14) having circumferentially outermost edges, a diameter of the fan having a dimension D (DFAN - see Figure 4.2-5 on page 14) extending between the circumferentially outermost edges of the fan blades, each fan blade having a leading edge (i.e., that defining the aft boundary of LINLET - see Figure 4.2-5 on page 14), and a forward most portion on the leading edges of the fan blades in a first reference plane perpendicular to an engine central longitudinal axis, wherein a portion of the fan case is forward (see Figure 4.2-5 on page 14) of the leading edges of the fan blades relative to the engine central longitudinal axis, and 
a compressor section including a low pressure compressor and a high pressure compressor (see Table 6.1-I on page 53 showing “Staging” of engine STF653 as “1-3-11-2-5”, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively);
a turbine section including a high pressure turbine and a low pressure turbine (see Table 6.1-I on page 53 showing “Staging” of engine STF653 as “1-3-11-2-5”, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively), 
a nacelle (i.e., the element corresponding with dimension LCOWL shown in Figure 4.2-5) surrounding the fan and the fan case, the nacelle including an inlet portion forward of the fan relative to the engine central longitudinal axis, a forward edge on the inlet portion in a second reference plane, the second reference plane oriented at an oblique angle relative to the first reference plane and to the engine central longitudinal axis, and a length of the inlet portion having a dimension L (LINLET - see Figure 4.2-5 on page 14) measured in a direction parallel to the engine central longitudinal axis between a location of the leading edges of the fan blades and the leading edge on the inlet portion;
wherein the fan delivers a portion of air into the compressor section and a portion of air into the bypass duct, and a bypass ratio of greater than 10 (i.e., 12.8 - see Table 4.1-I on page 10), the bypass ratio being a ratio of a volume of air passing to the bypass duct compared to a volume of air passing into the compressor section.

	Howe does not disclose:
the fan has a pressure ratio of greater than 1.20 and less than 1.45 across the fan blade alone at a cruise design point.

Wilfert discloses:
	a geared turbofan comprising a fan having a pressure ratio of 1.40 or less (see Figure 4).

Wilfert further teaches --The general principle of geared configuration is to further increase bypass ratio over current designs in order to improve propulsive efficiency and hence thrust specific fuel consumption, and decrease noise and weight at the same time. This is achieved by reducing Fan speed and pressure ratio for high bypass ratio Fans, and increasing LPC and LPT speeds and thus keeping efficiencies high and stage and airfoil (A/F) count low.-- (page 1, Introduction). 
Accordingly, Wilfert recognizes that fan pressure ratio of a gas turbine engine is a result-effective variable that is chosen in combination with other engine parameters in order to achieve desired engine performance characteristics (i.e., propulsive efficiency / thrust specific fuel consumption, noise, weight).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe to include a fan pressure ratio of 1.4 or less, as disclosed by Wilfert, for the purpose of achieving desired engine performance characteristics (i.e., propulsive efficiency / thrust specific fuel consumption, noise, weight).

Howe also does not disclose:
a geared architecture defining a gear reduction ratio of greater than 2.3;
the low pressure turbine driving the fan through the geared architecture.

Grabowski discloses:
a geared turbofan in which the fan (20) is driven by a geared architecture (22) having a gear reduction ratio of greater than 2.5:1 (see par. [0019]); a transmission architecture (including the geared architecture) having an inner shaft (i.e., the shaft of low speed spool 14 depicted in Figure 1) connecting a low pressure turbine (18) to the fan through the geared architecture and a high speed shaft (i.e., shaft of the high speed spool 24 depicted in Figure 1) connecting the high pressure turbine (28) to the high pressure compressor (26).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe to include a geared architecture having a reduction ratio of greater than 2.5:1, as disclosed by Grabowski, for the purpose of achieving a desired fan speed (in order to achieve a desired engine noise level and/or performance characteristic) and to include the transmission architecture of Grabowski for the purpose of ensuring successful operation due to use of a known means for achieving transmission between rotating sections of a turbofan.

Howe also does not disclose:
(note: “L/D is between 0.30 and 0.40” is ignored since it is not in agreement with the subsequent recitation “a smallest value of L corresponds to a value of L/D that is at least 0.20”); and
wherein the dimension L is different at a plurality of locations on the inlet portion, the leading edge on the inlet portion is further from the first reference plane near the top of the engine assembly than it is near the bottom of the engine assembly,
a greatest value of L corresponds to a value of L/D that is at most 0.45, and a smallest value of L corresponds to a value of L/D that is at least 0.20.

McConachie discloses:
	a gas turbine engine comprising an inlet plane that is oriented at an angle (i.e., theta - Figure 1) of 5 degrees relative to the engine axis, which improves aerodynamic performance of the inlet during cruise (see col.1:ll.39-44).

Howe further discloses an L/D ratio of 0.291 (see Figure 4.2-5 on page 14).


It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe to make the inlet plane angled 5 degrees to the engine axis, as disclosed by McConachie, for the purpose of improving aerodynamic performance of the inlet during cruise. The instant modification is envisaged as preserving the L/D ratio of Howe as an average value (e.g., for weight considerations), in which case the maximum and minimum values of the L dimension in the proposed combination would be represented by L ± D/2*tan(5°) and, thus, the maximum and minimum values of the modified L/D would be 0.291±0.0437 = 0.3347,0.2473.

In reference to claim 2
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 1, further comprising a low speed spool and a high speed spool, the low speed spool comprising the low pressure compressor (Howe) and the low pressure turbine (Howe), the high speed spool comprising the high pressure compressor (Howe) and the high pressure turbine (Howe), and both the low speed spool and the high speed spool are mounted for rotation about the engine central longitudinal axis relative to a static structure (note: it is inherent for a gas turbine engine to various non-rotating structures - e.g., the core casing of Howe) via bearing systems (note: it is inherent for a gas turbine engine to have bearings that support rotation of shafts).

In reference to claim 3
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 2, wherein the low speed spool includes an inner shaft (Grabowski) that connects the fan (Howe) and the low pressure turbine (Howe).



In reference to claim 4
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 3, wherein the geared architecture (Grabowski - 22) includes an epicyclical gear train (see Grabowski par. [0019]) that drives the fan at a lower speed than an input speed in the geared architecture.

In reference to claim 5
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 4, wherein the inner shaft (Grabowski) connects (see Grabowski Figure 1) the low pressure compressor (Howe) and the low pressure turbine (Howe).

In reference to claim 6 (as far as it is clear and definite)
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 5, wherein the oblique angle (McConachie) is approximately 5 degrees (McConachie).

In reference to claim 7
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 4, wherein the high pressure turbine (Howe) is a two-stage turbine (see Howe Table 6.1-I on page 53 showing “Staging” of engine STF653 as “1-3-11-2-5”, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively),.

In reference to claim 8
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 7, wherein:
the axial location of the leading edges of the fan blades along the engine central longitudinal axis varies from hub to tip; and
the geared architecture (Grabowski - 22) includes an epicyclical gear train (see Grabowski par. [0019]) that drives the fan at a lower speed than an input speed in the geared architecture.

Grabowski further discloses:
the blades of the fan taper (see Figure 1) in axial width in the radial direction such that the leading edges having varying axial locations.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe in view Wilfert, Grabowski, and McConachie to include a tapering of the fan blades, as further disclosed by Grabowski, for the purpose of limiting stress levels at the blade roots.

Howe in view of Wilfert, Grabowski, and McConachie therefore addresses:
the axial location of the leading edges of the fan blades along the engine central longitudinal axis varies from hub to tip.

In reference to claim 9
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 7, wherein the fan has a fan tip speed of less than 1150 ft / second (note: the instant recitation is considered as a statement of intended use that does not structurally limit the claimed invention; the fan of the proposed combination is capable of rotating at less than 1150 ft / second).



In reference to claim 15 (as far as it is clear and definite)
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 9, wherein:
the oblique angle is approximately 5 degrees (McConachie).

Grabowski further discloses:
the blades of the fan taper (see Figure 1) in axial width in the radial direction such that the leading edges having varying axial locations.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe in view Wilfert, Grabowski, and McConachie to include a tapering of the fan blades, as further disclosed by Grabowski, for the purpose of limiting stress levels at the blade root.

Howe in view of Wilfert, Grabowski, and McConachie therefore addresses:
the axial location of the leading edges of the fan blades varies from hub to tip.

In reference to claim 16
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 7, wherein:
the inner shaft (Grabowski) connects the low pressure compressor and the low pressure turbine; and
the high speed spool includes an outer shaft (Grabowski) that connects the high pressure compressor and the high pressure turbine.



In reference to claim 18 (as best understood)
Howe in view of Wilfert, Grabowski, and McConachie, as combined in the rejection of claim 1, addresses:
A gas turbine engine assembly comprising:
a fan section (see Howe Figure 4.2-5 on page 14) including a fan (i.e., that having the identified “fan blades”) and a fan case (i.e., an arbitrarily defined radially inner portion of the identified “nacelle” that extends from immediately forward of the identified “fan blades” to axially coincident with the identified “bypass duct”) surrounding the fan to define a bypass duct (see Howe Figure 4.2-5 on page 14), the fan including a plurality of fan blades (i.e., the elements having the dimension DFAN - see Howe Figure 4.2-5 on page 14) having circumferentially outermost edges, a diameter of the fan having a dimension D (DFAN - see Howe Figure 4.2-5 on page 14) extending between the circumferentially outermost edges of the fan blades, each fan blade having a leading edge (i.e., that defining the aft boundary of LINLET - see Howe Figure 4.2-5 on page 14), and a forward most portion on the leading edges of the fan blades in a first reference plane perpendicular to an engine central longitudinal axis, wherein a portion of the fan case is forward (see Howe Figure 4.2-5 on page 14) of the leading edges of the fan blades relative to the engine central longitudinal axis, and the fan has a pressure ratio (due to the modification over Wilfert) of greater than 1.20 and less than 1.45 across the fan blade alone at a cruise design point;
a compressor section (Howe) including a low pressure compressor (Howe) and a high pressure compressor (Howe);
a geared architecture (Grabowski) defining a gear reduction ratio (Grabowski) of greater than 2.3;
a turbine section (Howe) including a high pressure turbine (Howe) and a low pressure turbine (Howe), the low pressure turbine driving the fan through (Grabowski) the geared architecture;
a nacelle (i.e., the element corresponding with dimension LCOWL shown in Howe Figure 4.2-5) surrounding the fan and the fan case, the nacelle including an inlet portion forward of the fan relative to the engine central longitudinal axis, a forward edge on the inlet portion in a second reference plane, the second reference plane oriented at an oblique angle (due to the modification over McConachie) relative to the first reference plane and to the engine central longitudinal axis, and a length of the inlet portion having a dimension L (LINLET - see Howe Figure 4.2-5 on page 14) measured in a direction parallel to the engine central longitudinal axis between a location of the leading edges of the fan blades and the leading edge on the inlet portion;
wherein the fan delivers a portion of air into the compressor section and a portion of air into the bypass duct, and a bypass ratio of greater than 10 (i.e., 12.8 - see Howe Table 4.1-I on page 10), the bypass ratio being a ratio of a volume of air passing to the bypass duct compared to a volume of air passing into the compressor section;
wherein a dimensional relationship of L/D is between 0.30 and 0.40 (i.e., a value of 0.3347 - see modification over McConachie in the rejection of claim 1 above); and
wherein the dimension L is different (due to the modification over McConachie) at a plurality of locations on the inlet portion, and the leading edge on the inlet portion is further (see McConachie Figure 1) from the first reference plane near the top of the engine assembly than it is near the bottom of the engine assembly.

Howe in view of Wilfert, Grabowski, and McConachie, as combined in the rejection of claim 1, does not address:
the axial location of the leading edges of the fan blades relative to the engine central longitudinal axis varies from hub to tip.

Grabowski further discloses:
the blades of the fan taper (see Figure 1) in axial width in the radial direction such that the leading edges having varying axial locations.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe in view of Wilfert, Grabowski, and McConachie to include a tapering of the fan blades, as further disclosed by Grabowski, for the purpose of limiting stress levels at the blade roots.

Howe in view of Wilfert, Grabowski, and McConachie therefore addresses:
the axial location of the leading edges of the fan blades varies from hub to tip.

In reference to claim 19
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 18, wherein the geared architecture (Grabowski - 22) includes an epicyclical gear train (see Grabowski par. [0019]) that drives the fan at a lower speed than an input speed in the geared architecture.

In reference to claim 20
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 19, wherein the fan (Howe) has a fan tip speed of less than 1150 ft / second (note: the instant recitation is considered as a statement of intended use that does not structurally limit the claimed invention; the fan of the proposed combination is capable of rotating at less than 1150 ft / second).

In reference to claim 23 (as best understood)
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 19, wherein the geared architecture (Grabowski - 22) is a planetary gear system (note: an epicyclical gear train, as in Grabowski, includes planetary gears).

In reference to claim 28
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 19, further comprising:
a low speed spool and a high speed spool, the low speed spool comprising the low pressure compressor (Howe) and the low pressure turbine (Howe), and the high speed spool comprising the high pressure compressor (Howe) and the high pressure turbine (Howe); and
wherein both the low speed spool and the high speed spool are mounted for rotation about the engine central longitudinal axis relative to a static structure (note: it is inherent for a gas turbine engine to include various non-rotating structures - e.g., the core casing of Howe) via several bearing systems (note: it is inherent for a gas turbine engine to have bearings that allow rotation of the shafts);
wherein the low speed spool includes an inner shaft (Grabowski) that connects the fan and the low pressure turbine, and the high speed spool includes an outer shaft (Grabowski) that connects the high pressure compressor and the high pressure turbine.

In reference to claim 29
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 28, wherein the inner shaft (Grabowski) connects the low pressure compressor (Howe) and the low pressure turbine (Howe).

In reference to claim 30
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 29, wherein the fan (Howe) has a fan tip speed of less than 1150 ft / second (note: the instant recitation is considered as a statement of intended use that does not structurally limit the claimed invention; the fan of the proposed combination is capable of rotating at less than 1150 ft / second).

Claims 10-14 and 24-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howe in view of Wilfert, Grabowski, McConachie, and Somanath et al. (US 7,632,064 - hereafter referred to as Somanath; see IDS submission).

In reference to claims 10 and 24
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 9. (claim 10)
The assembly as recited in claim 23. (claim 24)

Howe in view of Wilfert, Grabowski, and McConachie does not address:
the turbine section includes a mid-turbine frame between the high pressure turbine and the low pressure turbine, and the mid-turbine frame supports bearing systems in the turbine section.

Somanath discloses:
a gas turbine engine comprising a turbine section including a mid-turbine frame (110) between the high pressure turbine and the low pressure turbine including vanes (120) and that supports bearing systems (50).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe in view of Wilfert, Grabowski, and McConachie to include a mid-turbine frame between the high pressure turbine and the low pressure turbine having vanes and that supports bearing systems, as disclosed by Somanath, for the purpose providing adequate support to the rotating components and guiding of the flow into the low pressure turbine.


In reference to claim 11
Howe in view of Wilfert, Grabowski, McConachie, and Somanath addresses:
The assembly as recited in claim 10, wherein the mid-turbine frame (Somanath - 110) includes a plurality of vanes (Somanath - 120) in a core flow path.

In reference to claim 12
Howe in view of Wilfert, Grabowski, McConachie, and Somanath addresses:
The assembly as recited in claim 11, wherein the plurality of vanes (Somanath - 120) set airflow entering the low pressure turbine.

In reference to claim 13
Howe in view of Wilfert, Grabowski, McConachie, and Somanath addresses:
The assembly as recited in claim 12, wherein the plurality of vanes (Somanath - 120) serve as inlet guide vanes for the low pressure turbine.

In reference to claim 14 (as best understood)
Howe in view of Wilfert, Grabowski, McConachie, and Somanath addresses:
The assembly as recited in claim 13, wherein:
the geared architecture (Grabowski - 22) is a planetary gear system (see Grabowski par. [0019])(note: an epicyclical gear train, as in Grabowski, includes planetary gears).

Grabowski further discloses:
the blades of the fan taper (see Figure 1) in axial width in the radial direction such that the leading edges having varying axial locations.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe in view Wilfert, Grabowski, McConachie, and Somanath to include a tapering of the fan blades, as further disclosed by Grabowski, for the purpose of limiting stress levels at the blade roots.

Howe in view of Wilfert, Grabowski, McConachie, and Somanath therefore addresses:
the axial location of the leading edges of the fan blades varies from hub to tip.

In reference to claim 25
Howe in view of Wilfert, Grabowski, McConachie, and Somanath addresses:
The assembly as recited in claim 24, wherein the mid-turbine frame (Somanath - 110) includes a plurality of vanes (Somanath - 120) in a core flow path.

In reference to claim 26
Howe in view of Wilfert, Grabowski, McConachie, and Somanath addresses:
The assembly as recited in claim 25, wherein the plurality of vanes (Somanath - 120) set airflow entering the low pressure turbine.

In reference to claim 27
Howe in view of Wilfert, Grabowski, McConachie, and Somanath addresses:
The assembly as recited in claim 26, wherein the plurality of vanes (Somanath - 120) serve as inlet guide vanes for the low pressure turbine.

	Claims 17, 21, and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Howe in view of Wilfert, Grabowski, McConachie, and Suciu et al. (US 2009/0056306 - hereafter referred to as Suciu; see IDS submission).



In reference to claim 17 (as best understood)
Howe in view of Wilfert, Grabowski, and McConachie addresses:
The assembly as recited in claim 16, wherein:
the geared architecture (Grabowski - 22) is a planetary gear system (see Grabowski par. [0019])(note: an epicyclical gear train, as in Grabowski, includes planetary gears); and
the low pressure turbine includes an inlet (inherent), an outlet (inherent), and a pressure ratio (inherent).

Grabowski further discloses:
the blades of the fan taper (see Figure 1) in axial width in the radial direction such that the leading edges having varying axial locations.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe in view Wilfert, Grabowski, and McConachie to include a tapering of the fan blades, as further disclosed by Grabowski, for the purpose of limiting stress levels at the blade root.

Howe in view of Wilfert, Grabowski, and McConachie therefore also addresses:
the axial location of the leading edges of the fan blades varies from hub to tip.

Howe in view of Wilfert, Grabowski, and McConachie does not address:
the low pressure turbine pressure ratio is greater than 5:1, the pressure ratio being pressure measured prior to the inlet as related pressure measured at the outlet prior to any exhaust nozzle.



Suciu discloses:
	a geared turbofan comprising a low pressure turbine that drives the fan, wherein the low pressure turbine has a pressure ratio of greater than 5:1 (see paragraph [0012]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe in view Wilfert, Grabowski, and McConachie to include a low pressure turbine pressure ratio of greater than 5:1, as disclosed by Suciu, for the purpose of achieving a desired engine performance characteristic (note: pressure ratio across a low pressure turbine corresponds with energy extraction, thereby dictating rotational speed of the low pressure spool and fan and, thus, various performance aspects of the engine).

Howe in view of Wilfert, Grabowski, McConachie, and Suciu therefore addresses:
the low pressure turbine pressure ratio is greater than 5:1 (Suciu), where the pressure ratio is pressure measured prior to the inlet as related pressure measured at the outlet prior to any exhaust nozzle (note: the pressure ratio of a stage is understood to one having ordinary skill in the art as representing that across the inlet and outlet of the respective stage).

	In reference to claim 21
Howe in view of Wilfert, Grabowski, and McConachie addresses:
	The assembly as recited in claim 20, wherein:
the high pressure turbine (Howe) is a two-stage turbine (see Howe Table 6.1-I on page 53 showing “Staging” of engine STF653 as “1-3-11-2-5”, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively); and
the low pressure turbine includes an inlet (inherent), an outlet (inherent), and a pressure ratio (inherent).

Howe in view of Wilfert, Grabowski, and McConachie does not address:
the pressure ratio is greater than 5:1, the pressure ratio being pressure measured prior to the inlet as related pressure measured at the outlet prior to any exhaust nozzle.

Suciu discloses:
	a geared turbofan comprising a low pressure turbine that drives the fan, wherein the low pressure turbine has a pressure ratio of greater than 5:1 (see paragraph [0012]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Howe in view Wilfert, Grabowski, and McConachie to include a low pressure turbine pressure ratio of greater than 5:1, as disclosed by Suciu, for the purpose of achieving a desired engine performance characteristic (note: pressure ratio across a low pressure turbine corresponds with energy extraction, thereby dictating rotational speed of the low pressure spool and fan and, thus, various performance aspects of the engine).

Howe in view of Wilfert, Grabowski, McConachie, and Suciu therefore addresses:
the low pressure turbine pressure ratio is greater than 5:1 (Suciu), where the pressure ratio is pressure measured prior to the inlet as related pressure measured at the outlet prior to any exhaust nozzle (note: the pressure ratio of a stage is understood to one having ordinary skill in the art as representing that across the inlet and outlet of the respective stage).

In reference to claim 22
Howe in view of Wilfert, Grabowski, McConachie, and Suciu addresses:
The assembly as recited in claim 21, wherein the low pressure compressor (Howe) includes a greater number of stages (see Howe Table 6.1-I on page 53 showing “Staging” of engine STF653 as “1-3-11-2-5”, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively) than the high pressure turbine (Howe).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No US 11,286,811 to Lord et al. (hereafter referred to as Lord ‘811) in view of McConachie. 

In reference to claim 1 (as best understood)
Although the claims of the instant application are not identical to claim 14 of Lord ‘811, they are not patentably distinct from one another. The application claims are broader in at least one aspect and includes additional elements not in Lord ‘811 claim 14.

Regarding the broadening aspect - following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since the application claims are anticipated by Lord ‘811 claim 14, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then the application claims are obvious over Lord ‘811 claim 14 with respect to the broadening aspect.

Regarding the additional elements - Lord ‘811 claim 14 does not address:
	the leading edge on the inlet portion is further from the first reference plane near the top of the engine assembly than it is near the bottom of the engine assembly.

McConachie discloses:
	a gas turbine engine comprising an inlet plane that is oriented at an angle (i.e., theta - Figure 1) relative to the engine axis, which improves aerodynamic performance of the inlet during cruise (see col.1:ll.39-44), such that the top of the inlet is forward of the bottom of the inlet.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Lord ‘811 claim 14 to make the inlet plane be angled such that the top of the inlet is forward of the bottom of the inlet, as disclosed by McConachie, for the purpose of improving aerodynamic performance of the inlet during cruise. 

The following is noted:
	-the limitation recited as “a greatest value of L/D corresponds to a value that is at most 0.45, and a smallest value of L corresponds to a value of L/D that is at least 0.20” (Application claim 1) is deemed to be addressed by the Lord ‘811 claim 14 limitations “a dimensional relationship of L/D is between 0.30 and 0.40… wherein the oblique angle is approximately 5 degrees” (i.e., applying the “5 degrees” to a value within 0.30-0.40 would produce a value within 0.2-0.45).
	
Claims 2-7, 9-13, and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over Lord ‘811 claim 14 in view of McConachie and Somanath. 

In reference to claim 2
Lord ‘811 claim 14 in view of McConachie addresses:
The assembly as recited in claim 1, further comprising a low speed spool and a high speed spool, the low speed spool comprising the low pressure compressor and the low pressure turbine, the high speed spool comprising the high pressure compressor and the high pressure turbine (see Lord ‘811 claim 1).

Lord ‘811 claim 14 in view of McConachie does not address:
both the low speed spool and the high speed spool are mounted for rotation about the engine central longitudinal axis relative to a static structure via bearing systems.

Somanath discloses:
	a gas turbine engine transmission and support architecture comprising a high speed spool having an outer shaft (45) and a low speed spool having an inner shaft (90) that are supported by bearings (50,100) relative to a static structure (i.e., frame 100); the static structure is a mid-turbine frame that includes vanes (120).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Lord ‘811 claim 14 in view of McConachie to include the transmission and support architecture of Somanath for the purpose of achieving necessary rotation and providing adequate support to the rotating components.

In reference to claim 3
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 2, wherein the low speed spool includes an inner shaft (Somanath - 90) that connects the fan and the low pressure turbine (see Lord ‘811 claim 1).

In reference to claim 4
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 3, wherein the geared architecture includes an epicyclical gear train (see Lord ‘811 claim 1) that drives the fan at a lower speed than an input speed in the geared architecture.

In reference to claim 5
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 4, wherein the inner shaft (Somanath - 90) connects the low pressure compressor and the low pressure turbine.

In reference to claim 6 (as far as it is clear and definite)
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 5, wherein the oblique angle is approximately 5 degrees (see Lord ‘811 claim 14).

In reference to claim 7
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 4, wherein the high pressure turbine is a two-stage turbine (see Lord ‘811 claim 8).

In reference to claim 9
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 7, wherein the fan has a fan tip speed of less than 1150 ft / second (note: the instant recitation is considered as a statement of intended use that does not structurally limit the claimed invention; the fan of the proposed combination is capable of rotating at less than 1150 ft / second).

In reference to claim 10
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 9, wherein the turbine section includes a mid-turbine frame (Somanath - 110) between the high pressure turbine and the low pressure turbine, and the mid-turbine frame supports bearing systems (Somanath - 50,100) in the turbine section.



In reference to claim 11
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 10, wherein the mid-turbine frame (Somanath - 110) includes a plurality of vanes (Somanath - 120) in a core flow path.

In reference to claim 12
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 11, wherein the plurality of vanes (Somanath - 120) set airflow entering the low pressure turbine.

In reference to claim 13
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 12, wherein the plurality of vanes (Somanath - 120) serve as inlet guide vanes for the low pressure turbine.

In reference to claim 16
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 7, wherein:
the inner shaft (Somanath - 90) connects the low pressure compressor and the low pressure turbine; and
the high speed spool includes an outer shaft (Somanath - 45) that connects the high pressure compressor and the high pressure turbine.

	Claims 8, 14, 15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Lord ‘811 claim 14 in view of McConachie, Somanath, and Grabowski.


In reference to claims 8, 15, and 17 (as best understood)
Lord ‘811 claim 14 in view of McConachie and Somanath addresses:
The assembly as recited in claim 7, wherein: the geared architecture includes an epicyclical gear train (see Lord ‘811 claim 1) that drives the fan at a lower speed than an input speed in the geared architecture. (claim 8)
The assembly as recited in claim 13, wherein: the geared architecture is a planetary gear system (note: an “epicyclical gear train” (Lord ‘811 claim 1) includes planetary gears). (claim 14)
The assembly as recited in claim 9, wherein: the oblique angle is approximately 5 degrees (see Lord ‘811 claim 14). (claim 15)
The assembly as recited in claim 16, wherein: the geared architecture is a planetary gear system (note: an “epicyclical gear train” (Lord ‘811 claim 1) includes planetary gears); and
the low pressure turbine includes (see Lord ‘811 claim 1) an inlet, an outlet, and a pressure ratio of greater than 5:1, the pressure ratio being pressure measured prior to the inlet as related pressure measured at the outlet prior to any exhaust nozzle. (claim 17)

Lord ‘811 claim 14 in view of McConachie and Somanath does not address:
the axial location of the leading edges of the fan blades along the engine central longitudinal axis varies from hub to tip.

Grabowski discloses:
the blades of the fan taper (see Figure 1) in axial width in the radial direction such that the leading edges having varying axial locations.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Lord ‘811 claim 14 in view of McConachie and Somanath to include to include a tapering of the fan blades, as disclosed by Grabowski, for the purpose of limiting stress levels at the blade roots.

Claims 18-21 and 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over Lord ‘811 claim 12 in view of McConachie. 

In reference to claim 18 (as best understood)
Although the claims of the instant application are not identical to Lord ‘811 claim 12, they are not patentably distinct from one another. The application claims are broader in at least one aspect and includes additional elements not in Lord ‘811 claim 12.

Regarding the broadening aspect - following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for a specific or narrow invention, applicant may not then obtain a patent for a second invention with a claim for a generic or broader invention without first submitting an appropriate terminal disclaimer. Since the application claims are anticipated by Lord ‘811 claim 12, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then the application claims are obvious over Lord ‘811 claim 12 with respect to the broadening aspect.

Regarding the additional elements - Lord ‘811 claim 12 does not address:
	the dimension L is different at a plurality of locations on the inlet portion, and the leading edge on the inlet portion is further from the first reference plane near the top of the engine assembly than it is near the bottom of the engine assembly.

McConachie discloses:
	a gas turbine engine comprising an inlet plane that is oriented at an angle (i.e., theta - Figure 1) relative to the engine axis, which improves aerodynamic performance of the inlet during cruise (see col.1:ll.39-44), such that the top of the inlet is forward of the bottom of the inlet..

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the assembly of Lord ‘811 claim 12 to make the inlet plane be angled such that the top of the inlet is forward of the bottom of the inlet, as disclosed by McConachie, for the purpose of improving aerodynamic performance of the inlet during cruise. 

In reference to claim 19
Lord ‘811 claim 12 in view of McConachie addresses:
The assembly as recited in claim 18, wherein the geared architecture includes an epicyclical gear train (see Lord ‘811 claim 1) that drives the fan at a lower speed than an input speed in the geared architecture.

In reference to claim 20
Lord ‘811 claim 12 in view of McConachie addresses:
The assembly as recited in claim 19, wherein the fan has a fan tip speed of less than 1150 ft / second (note: the instant recitation is considered as a statement of intended use that does not structurally limit the claimed invention; the fan of the proposed combination is capable of rotating at less than 1150 ft / second).

In reference to claim 21
Lord ‘811 claim 12 in view of McConachie addresses:
The assembly as recited in claim 20, wherein:
the high pressure turbine is a two-stage turbine (see Lord ‘811 claim 8); and
the low pressure turbine includes (see Lord ‘811 claim 1) an inlet, an outlet, and a pressure ratio of greater than 5:1, the pressure ratio being pressure measured prior to the inlet as related pressure measured at the outlet prior to any exhaust nozzle.


In reference to claim 23 (as best understood)
Lord ‘811 claim 12 in view of McConachie addresses:
The assembly as recited in claim 19, wherein the geared architecture is a planetary gear system (note: an “epicyclical gear train” (Lord ‘811 claim 1) includes planetary gears).

In reference to claim 24
Lord ‘811 claim 12 in view of McConachie addresses:
The assembly as recited in claim 23, wherein the turbine section includes (see Lord ‘811 claim 10) a mid-turbine frame between the high pressure turbine and the low pressure turbine, and the mid-turbine frame supports bearing systems in the turbine section.

In reference to claim 25
Lord ‘811 claim 12 in view of McConachie addresses:
The assembly as recited in claim 24, wherein the mid-turbine frame includes (see Lord ‘811 claim 11) a plurality of vanes in a core flow path.

In reference to claim 26
Lord ‘811 claim 12 in view of McConachie addresses:
The assembly as recited in claim 25, wherein the plurality of vanes set airflow entering the low pressure turbine (see Lord ‘811 claim 12).

In reference to claim 27
Lord ‘811 claim 12 in view of McConachie addresses:
The assembly as recited in claim 26, wherein the plurality of vanes serve (see Lord ‘811 claim 12) as inlet guide vanes for the low pressure turbine.


Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over Lord ‘811 claim 12 in view of McConachie and Howe, and wherein Seda et al. (US 6,732,502 - hereafter referred to as Seda; see IDS submission) is cited on an evidentiary basis. 

In reference to claim 22
Lord ‘811 claim 12 in view of McConachie addresses:
The assembly as recited in claim 21.

Lord ‘811 claim 12 in view of McConachie does not address:
the low pressure compressor includes a greater number of stages than the high pressure turbine.

Howe discloses:
a gas turbine engine comprising a staging having a stage count of 1, 3, 11, 2, and 5, which is known to represent stage count of fan, low pressure compressor, high pressure compressor, high pressure turbine, and low pressure turbine, respectively (see Table 6.1-I on page 53).

Seda is cited as evidence that stage counts is a result-effective variable in optimizing the
overall design (i.e., for noise, weight, specific fuel consumption, and cost) of a gas turbine
engine (see col.1:11.48-62).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Lord ‘811 claim 12 to include the staging of Howe for the purpose of achieving a desired engine performance and correspondingly optimizing the gas turbine engine.

Claims 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over Lord ‘811 claim 12 in view of McConachie and Somanath. 

In reference to claim 28
Lord ‘811 claim 12 in view of McConachie addresses:
The assembly as recited in claim 1, further comprising:
a low speed spool and a high speed spool, the low speed spool comprising the low pressure compressor and the low pressure turbine, the high speed spool comprising the high pressure compressor and the high pressure turbine (see Lord ‘811 claim 1).

Lord ‘811 claim 12 in view of McConachie does not address:
both the low speed spool and the high speed spool are mounted for rotation about the engine central longitudinal axis relative to a static structure via several bearing systems; and
the low speed spool includes an inner shaft that connects the fan and the low pressure turbine, and the high speed spool includes an outer shaft that connects the high pressure compressor and the high pressure turbine.

Somanath discloses:
	a gas turbine engine transmission and support architecture comprising a high speed spool having an outer shaft (45) and a low speed spool having an inner shaft (90) that are supported by bearings (50,100) relative to a static structure (i.e., frame 100).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the engine of Lord ‘811 claim 12 in view of McConachie to include the transmission and support architecture of Somanath for the purpose of achieving the necessary rotation and providing adequate support to the rotating components.

In reference to claim 29
Lord ‘811 claim 12 in view of McConachie and Somanath addresses:
The assembly as recited in claim 28, wherein the inner shaft (Somanath - 90) connects the low pressure compressor and the low pressure turbine.

In reference to claim 30
Lord ‘811 claim 12 in view of McConachie and Somanath addresses:
The assembly as recited in claim 29, wherein the fan has a fan tip speed of less than 1150 ft / second (note: the instant recitation is considered as a statement of intended use that does not structurally limit the claimed invention; the fan of the proposed combination is capable of rotating at less than 1150 ft / second).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745